This is the defendant's appeal from a judgment of the District Court entered upon the verdict of a jury in favor of the infant plaintiff for $300 for personal injuries sustained by him in an automobile collision, and in favor of the parent of such infant for $100 for expenses, c.
The defendant's only objection is that both findings as to damages are excessive in view of the evidence.
But only "the determination or direction of such District Court in point of law or upon the admission or rejection of evidence" is open to review on appeal to the Supreme Court. Comp. Stat.,p. 2016, § 213A. Hence, it is not open to the Supreme Court on appeal to reverse a judgment of the District Court upon the theory that the damages awarded by the jury were excessive, unless there was legal error as to the rule of damages. Delaney
v. Erie Railroad Co., 97 N.J.L. 434; Oppicci v. ErieRailroad Co., 93 Id. 394. Here there was no such error. Moreover, there was evidence relative to the amount of damage resulting to both plaintiffs. The argument of the defendant mistakenly treats the case as if it were before this court on a rule to show cause instead of a statutory appeal.
The judgment will be affirmed, with costs. *Page 10